

image011.jpg [image011.jpg]
Banc of America Leasing & Capital, LLC
Addendum to Master Lease Agreement No. 36629-90000 (Co-Lessee)

This Addendum (the “Addendum”) is an addendum to that certain Master Lease
Agreement No. 36629-90000 dated as of July 20, 2020 (the “Agreement”) by and
between Banc of America Leasing & Capital, LLC (“Lessor”) and Casella Waste
Systems, Inc. (“Lessee”), who have determined that it is to their mutual benefit
to make certain amendments to the Agreement and each of the Leases and Related
Agreements in connection therewith (collectively, the “Lease Documents”). The
parties hereto desire that each of the entities executing this Addendum as a
Co-Lessee below (together with the Lessee, each a “Co-Lessee” and collectively
the “Co-Lessees”) be and become a party to the Agreement and that each may enter
into one or more Schedules under the Agreement upon the terms and conditions
provided herein. All capitalized terms used herein without definition shall have
the respective meaning assigned or referred to them in the Agreement.
Accordingly, for good and valuable consideration, intending to be legally bound
and pursuant to the terms and conditions of the Agreement, it is hereby agreed
as follows:
1. Addition of Co-Lessees. Lessor and Co-Lessees agree that each Co-Lessee is
and shall be deemed to be a signatory party to the Agreement effective as of the
date thereof, and that: (i) each Co-Lessee may enter into one or more leases of
Equipment under the Agreement by executing and delivering to Lessor a Schedule
and other Lease Documents with respect thereto; (ii) each Schedule evidences a
lease of the applicable Equipment to the applicable Co-Lessee, notwithstanding
the designation of other entities as Co-Lesees; and (iii) notwithstanding any
single Co-Lessee entering into a Schedule, upon such execution and delivery by
any one Co-Lessee, each Co-Lessee shall be jointly and severally obligated with
each other Co-Lessee for the payment or performance of any Obligations owing to
Lessor under or in respect of each Schedule and the other Lease Documents (the
“Lease Obligations”), and all Lease Documents shall constitute the joint and
several obligation of each and every Co-Lessee, jointly and severally with any
Guarantor that may be liable, directly or indirectly, for the payment or
performance of any Lease Obligation. Notwithstanding any provision herein or in
the Agreement to the contrary, no Co-Lessee shall have any interest in the
Equipment subject to a Schedule, other than the Co-Lessee executing such
Schedule.
2. Nature of Obligations. Each Co-Lessee’s Lease Obligations owing to Lessor are
absolute and unconditional, and shall not be affected, reduced, diminished,
released or discharged for any reason (other than the payment and performance of
the Lease Obligations in full), including without limitation: (i) any
illegality, unenforceability, or invalidity of any Lease Document or Lease
Obligations; (ii) any termination, discharge, cancellation, amendment, or
modification of the terms of any Lease Document, or any consent, extension,
indulgence, compromise, settlement, or complete or partial release of any
Co-Lessee or Guarantor with respect to any Lease Obligation; (iii) any exercise
or non-exercise of any right, remedy, power, or privilege with respect to any
Lease Obligation or any Collateral under any Lease Document; (iv) any voluntary
or involuntary bankruptcy, insolvency, liquidation, dissolution or similar
proceeding with respect to any Co-Lessee or Guarantor; (v) any defect in title
to or condition of any item of Equipment or any Collateral; (vi) any failure of
Lessor to create or properly perfect any lien, mortgage, pledge or security
interest in any Collateral, any release, subordination, surrender, exchange,
deterioration, waste, loss or impairment of such Collateral or Lessor’s interest
therein, or any failure of Lessor to exercise reasonable care in the
preservation, protection, sale or other treatment of such Collateral; (vii) any
merger or consolidation of any Co-Lessee into or with any other entity, or any
reorganization of or change in the composition of the shareholders, partners or
members of any Co-Lessee; or any termination of or other change in the
relationship between any Co-Lessees; (viii) any other action or inaction on the
part of Lessor, whether or not such action or inaction prejudices any Co-Lessee
or increases the likelihood that any Co-Lessee will be required to pay or
perform any Lease Obligation pursuant to the terms of the Lease Documents; and
(ix) any other condition or circumstance which might otherwise constitute a
legal or equitable discharge, release, defense, or limitation arising out of any
laws of the United States of America or any state thereof.
3. Waivers. Each Co-Lessee hereby waives: (a) any right to require Lessor to
file suit or proceed to obtain or assert any claim or exhaust remedies against
any other Co-Lessee or its assets, or any Collateral or any Guarantor, either
before or as a condition to enforcing any of Lessor’s rights and remedies
against such Co-Lessee under the Lease Documents, to join any Co-Lessee or
Guarantor in any action seeking to enforce the Lease Documents, to marshal
assets or allocate the use or benefits of any item of Equipment or any
Collateral, or to resort to any other means of obtaining payment or performance
of any Lease Obligation; (b) any notice of the execution, delivery or acceptance
by Lessor, any Co-Lessee or any other party of any Lease Documents, notice of
the amount of credit extended by Lessor to any Co-Lessee at any time, notice of
defaults or other non-performance by any Co-Lessee; notice of the acceptance of
the Lease Documents by Lessor; notice of Lessor’s demand and presentation for
payment upon any Co-Lessee or Guarantor; notice of any other action or inaction
on the part of Lessor in connection with the Lease Documents or any Lease
Obligation; (c) until all Lease Obligations have been paid or performed in full,
any right which such Co-Lessee may have against any other Co-Lessee as the
result of the performance by such Co-Lessee of its joint and several obligations
under the Lease Documents after the occurrence and during the continuation of an
Event of Default, including, but not limited to, contractual, statutory and
common law rights of subrogation, reimbursement, indemnification, set-off or
contribution; and (d) any defenses which Co-Lessee may have or assert against
the enforcement of the Lease Documents or any Lease Obligation based upon
suretyship principles or any impairment of Collateral.
4. Representations and Warranties. Each Co-Lessee hereby represents and warrants
that it has the form of organization, chief executive office and any
organizational identification number indicated below with its execution of this
Addendum, and hereby reaffirms all of the representations, warranties and
covenants contained in the Agreement concerning such Co-Lessee. Each Co-Lessee
further represents and warrants to Lessor that: (a) it has received, or will
receive, substantial benefit from the agreements and transactions giving rise to
the Lease Obligations, and has received, or will receive, reasonably equivalent
value for its undertakings under the Lease Documents; (b) it is



Master Lease Addendum – Co-Lessee
Page 1 of 4




--------------------------------------------------------------------------------



not entering into the Lease Documents in reliance on the value or the
availability of any of the Collateral or on the basis that any party will be
liable to perform any Lease Obligation or that Lessor will look to any other
party to perform any Lease Obligation; (c) Lessor has not made any
representation, warranty or statement to such Co-Lessee in order to induce it to
join and enter into the Lease Documents; (d) such Co-Lessee has adequate means
to obtain continuing and sufficient information concerning the financial and
business condition of the other Co-Lessees and any Guarantors in respect of the
Lease Obligations; and (e) each and every Co-Lessee may have access to and
permitted use of any and all item(s) of Equipment described in any Schedule,
regardless of whether such Schedule has been executed by any particular
Co-Lessee.
This Addendum shall be deemed a “Related Agreement” as defined in the Agreement,
and is subject to all of the terms and provisions applicable to Related
Agreements provided in the Agreement. It is expressly agreed by the parties that
this Addendum is supplemental to the Agreement and made a part thereof, and that
all the terms, conditions and provisions thereof, unless specifically modified
herein, shall remain in full force and effect. In the event of any conflict,
inconsistency or incongruity between the provisions of this Addendum and any of
the provisions of any Lease Document, the provisions of this Addendum shall in
all respects govern and control.





Master Lease Addendum – Co-Lessee
Page 2 of 4





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Addendum to be executed as of
July 20, 2020.
Co-Lessee: Casella Waste Management of N.Y., Inc
Co-Lessee: Casella Waste Management, Inc.
a New York corporation, with an organizational identification number and a chief
executive office at the address set forth below
a Vermont corporation, with an organizational identification number and a chief
executive office at the address set forth below
By:/s/ Edmond R. ColettaBy:/s/ Edmond R. ColettaPrint Name:Edmond R.
ColettaPrint Name:Edmond R. ColettaTitle:Vice President and TreasurerTitle:Vice
President and TreasurerTaxpayer ID #:
14-1794819
Taxpayer ID #:
03-0272349
Org. ID #: 2047872Org. ID #:79205Address:25 Greens Hill Lane Rutland, VT
05701Address:25 Greens Hill Lane Rutland, VT 05701
Co-Lessee: All Cycle Waste, Inc.
Co-Lessee: Casella Waste Management of Massachusetts, Inc.
a Vermont corporation, with an organizational identification number and a chief
executive office at the address set forth below
a Massachusetts corporation, with an organizational identification number and a
chief executive office at the address set forth below
By:/s/ Edmond R. ColettaBy:/s/ Edmond R. ColettaPrint Name:Edmond R.
ColettaPrint Name:Edmond R. ColettaTitle:Vice President and TreasurerTitle:Vice
President and TreasurerTaxpayer ID #:
03-0343753
Taxpayer ID #:
03-0364282
Org. ID #:112077Org. ID #:679930Address:25 Greens Hill Lane Rutland, VT
05701Address:25 Greens Hill Lane Rutland, VT 05701
Co-Lessee: Pine Tree Waste, Inc.
Co-Lessee: Waste-Stream, Inc.
a Maine corporation, with an organizational identification number and a chief
executive office at the address set forth below
a New York corporation, with an organizational identification number and a chief
executive office at the address set forth below
By:/s/ Edmond R. ColettaBy:/s/ Edmond R. ColettaPrint Name:Edmond R.
ColettaPrint Name:Edmond R. ColettaTitle:Vice President and TreasurerTitle:Vice
President and TreasurerTaxpayer ID #:
01-0513956
Taxpayer ID #:
14-1488894
Org. ID #:
19980957 D
Org. ID #:188584Address:25 Greens Hill Lane Rutland, VT 05701Address:25 Greens
Hill Lane Rutland, VT 05701






Master Lease Addendum – Co-Lessee
Page 3 of 4




--------------------------------------------------------------------------------





Co-Lessee: Casella Waste Systems, Inc.
Banc of America Leasing & Capital, LLC
a Delaware corporation, with an organizational identification number and a chief
executive office at the address set forth below
By:/s/ Edmond R. ColettaBy:/s/ Erin M. ParksPrint Name:Edmond R. ColettaPrint
Name:Erin M. ParksTitle:Senior Vice President and Chief Financial
OfficerTitle:Vice PresidentTaxpayer ID #:
03-0338873
Org. ID #:2327496Address:25 Greens Hill Lane Rutland, VT 05701




Master Lease Addendum – Co-Lessee
Page 4 of 4


